            Case 2:17-cv-00495-JD Document 407 Filed 09/24/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    EDDYSTONE RAIL COMPANY, LLC,                                       CIVIL ACTION
          Plaintiff,

                   v.

    BRIDGER LOGISTICS, LLC,                                            NO. 17-495
    JULIO RIOS,
    JEREMY GAMBOA,
    FERRELLGAS PARTNERS, L.P.,
    FERRELLGAS, L.P.,
    BRIDGER ADMINISTRATIVE
    SERVICES II, LLC,
    BRIDGER MARINE, LLC,
    BRIDGER RAIL SHIPPING, LLC,
    BRIDGER REAL PROPERTY, LLC,
    BRIDGER STORAGE, LLC,
    BRIDGER SWAN RANCH, LLC,
    BRIDGER TERMINALS, LLC,
    BRIDGER TRANSPORTATION, LLC,
    BRIDGER ENERGY, LLC,
    BRIDGER LEASING, LLC,
    BRIDGER LAKE, LLC,
    J.J. LIBERTY, LLC, and
    J.J. ADDISON PARTNER, LLC,
             Defendants,

                                                   ORDER

         AND NOW, this 24th day of September, 2020, upon consideration of the letter/request1

submitted by Eddystone Rail Company, LLC (“Eddystone”), seeking leave to file a single brief

(1) in opposition to the Motion to Compel Additional Testimony Under Rule 30(b)(6) and for

Sanctions filed by defendants Julio Rios and Jeremy Gamboa (Document Nos. 401, 403) and the

Cross-Motion for Sanctions filed by defendants Bridger Logistics, LLC, Ferrellgas Partners,

L.P., and Ferrellgas, L.P. (Document No. 405), and (2) in further support of their Motion for a

Protective Order (Document No. 395), there being no objection, IT IS ORDERED that


1
     A copy of the letter/request dated September 23, 2020, shall be docketed by the Deputy Clerk.
           Case 2:17-cv-00495-JD Document 407 Filed 09/24/20 Page 2 of 2




Eddystone’s request is GRANTED. Eddystone is granted leave to file and serve a single brief

with respect to the three motions on or before October 6, 2020.2

                                                              BY THE COURT:

                                                              /s/ Hon. Jan E. DuBois

                                                                  DuBOIS, JAN E., J.




2
    Courtesy copies shall not be served on the Court at this time because of delivery disruptions related to COVID-
    19.

                                                         2
